Citation Nr: 9929958	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-04 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service in the 
Philippines from April 1945 to June 1946.


The veteran died in December 1993, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 decision by the RO in Manila, 
Philippines, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.

The issue of entitlement to accrued benefits under 
38 U.S.C.A. § 5121 (West 1991 & Supp. 1999) was developed for 
appeal, but all claims involving this issue were stayed 
pending the outcome of a case on appeal to the United State 
Court of Appeals of the Federal Circuit.  This case was 
decided on February 11, 1998.  See Jones v. West, 136 F.3d 
1296 (Fed. Cir. 1998).  Subsequent to Jones, the Board issued 
a decision in May 1998 which denied the appellant's claim for 
accrued benefits.  

In a December 1998 letter, the RO informed the appellant 
that, based upon the evidence of record, she was not entitled 
to benefits as a survivor of a veteran rated totally disabled 
at the time of death under 38 U.S.C.A. § 1318 (West 1991).  

The appellant has not initiated an appeal either to the 
Board's denial of her claim of accrued benefits or the RO's 
denial of her claim under 38 U.S.C.A. § 1318.

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue. Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  In May 1997 the Board determined that the claim of 
entitlement to service connection for the cause of the 
veteran's death was not well grounded.

2.  Evidence submitted since the May 1997 Board decision does 
not bear directly and substantially upon the issue at hand, 
and by itself or in combination with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of this claim.


CONCLUSION OF LAW

Evidence submitted since the final May 1997 decision wherein 
the Board denied entitlement to service connection for the 
cause of the veteran's death is not new and material, and the 
appellant's claim for that benefit has not been reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the May 1997 
decision wherein the Board denied entitlement to service 
connection for the cause of the veteran's death is reported 
below.

The record reflects that the veteran's enlistment and 
discharge examinations were lost as a result of the war.  

Available medical records that reflect treatment of the 
veteran during service include a clinical record, an 
abbreviated clinical history, a record of "nurse's notes" 
which reflects temperature readings and treatment, and an 
extract of PA AGO Form 23, and an affidavit from a private 
physician reflecting that the veteran was treated between 
January 1946 and June 1946 for residuals of a gunshot wound.  
These service and medical records are entirely negative for 
any complaint, diagnosis, or treatment of heart disease.  
Available records reflect that heart disease was not 
diagnosed or treated by any medical personnel during the 
veteran's service or within the one year presumptive period 
following his separation from service. 

The veteran was afforded occasional VA disability 
examinations between his discharge from service and February 
1961.  In addition, he was hospitalized on several occasions 
at VA facilities for treatment of his service-connected 
disabilities, with the last VA hospitalization occurring in 
December 1965.  These records are all completely negative for 
a heart disorder.  VA medical records generated pursuant to 
his hospitalization in December 1965 reflect that the 
veteran's heart was "normal." 

The veteran's death certificate states that he died in 
December 1993 at the age of 88.  The immediate cause of death 
was an acute myocardial infarction.  No underlying causes or 
other conditions contributing to death were listed. 

At the time of his death, service connection had been 
established for a left colostomy with fecal fistula, post 
operative left colorrhaphy, complicated with mild hemorrhoid, 
with peritoneal adhesion, evaluated as 40 percent disabling; 
a gunshot wound of the left buttock with injury to muscle 
group XVII, evaluated as 20 percent disabling; post operative 
abdomen with injury to muscle group XIX, evaluated as 10 
percent disabling; and dermatitis of the right foot, 
evaluated as zero percent disabling.  The combined evaluation 
was 60 percent.

The appellant is the veteran's surviving spouse, and she 
filed her application for VA death benefits in April 1994, 
claiming that the cause of the veteran's death was due to 
service.  After obtaining and reviewing the veteran's service 
records and his death certificate, the RO denied the 
appellant's claim in June 1994 on the grounds that there was 
no evidence of any heart disease during or within one year of 
active service, and no evidence that any of the veteran's 
service-connected disabilities materially contributed to the 
veteran's death.  

In May 1997 the Board upheld the RO's denial of the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The Board found, among 
other things, that the veteran died on December [redacted], 
1993 of an acute myocardial infarction, and that the appellant 
had not submitted any evidence to show that a heart disorder 
was incurred in or aggravated by active service, or that any of 
the veteran's service-connected disabilities were the cause 
or contributed to the cause of his death.  The Board 
determined that the claim of entitlement to service 
connection for the cause of the veteran's death was not well 
grounded.

The evidence submitted subsequent to the May 1997 decision 
wherein the Board denied the appellant's claim of entitlement 
to service connection for the cause of the veteran's death is 
reported below.

In September 1997, the appellant requested the RO to reopen 
her claim.  In support of her application, the appellant 
submitted affidavits containing her own contentions regarding 
the nature of the veteran's disabilities and the relation 
between said disabilities and the cause of the veteran's 
death.  In a September 1997 affidavit, the appellant asserted 
that the veteran died of a gunshot wound to the right side of 
his stomach which caused him to be hospitalized for "several 
illness[es]," including asthma and malaria.  In an October 
1998 affidavit, the appellant set forth facts to establish 
that she was the veteran's legal spouse.

The appellant also submitted an October 1998 affidavit signed 
by the veteran's son-in-law, wherein he stated that he 
escorted the veteran to a Veteran's Hospital in 1971 so that 
the veteran could undergo an operation to correct 
complications connected with his colostomy.  The veteran's 
son-in-law also stated that "often times I noted and 
observed the veteran to have been taking pain reliever 
medicine  . . . [for] pain caused by the gunshot wound he 
incurred during the war, on his left buttock as an entry 
wound and at the right side of his stomach as an exit [wound] 
. . ."  The veteran's son-in-law stated further that said 
injury "brings us back to his abnormal disposal of his waste 
that warranted the cited operation."

In September 1997 the RO denied the appellant's claim for 
service connection for the cause of the veteran's death, 
finding again that no evidence of record demonstrated that 
the veteran had any heart disease during or within one year 
of active service, and no evidence demonstrated that any of 
the service-connected disabilities materially contributed to 
his death.  

In December 1998, the RO wrote to the appellant in order to 
inform her of the evidence needed to establish a well-
grounded claim, and requested that she submit such evidence 
in support of her claim.  In response to the RO's request, 
the appellant submitted only a duplicate of her marriage 
license.

Criteria

The basic statutory provision and regulation concerning 
service connection state that service connection may be 
granted for a disability resulting from personal injury 
suffered or disease contracted in line of duty or for 
aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 1991);  
38 C.F.R. § 3.303 (1999).



The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991);  38 C.F.R. § 3.312(a) (1999).

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).

In the case of contributory cause of death, "it must be 
shown that [the service-connected disability] contributed 
substantially or materially; that it combined to cause 
death."  38 C.F.R. § 3.312(c)(1).

VA must give careful consideration to the issue of whether 
the service-connected disability had a material influence in 
accelerating death in contributory cause of death cases.  
Lathan v. Brown, 7 Vet. App. 359 (1995).  If the service-
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b);  38 C.F.R. § 20.1100.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108;  38 C.F.R. § 20.1105.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with regard to reopeneing disallowed claims 
and revising prior to final determinations.  Jones v. Brown, 
7 Vet. App. 134 (1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999);  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The Court recently announced a three-step analysis to apply 
in determining whether to reopen previously and finally 
denied claims.  See Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim after ensuring VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it contributes to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it would not be 
enough to convince the Board to alter a prior decision.  In 
Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court 
further concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material." 

Analysis

The first task the Board must discharge under Elkins is to 
determine whether the appellant has submitted new and 
material evidence to reopen her claim.  When a claimant seeks 
to reopen a finally denied claim, the Board must review all 
of the evidence submitted since that action to determine 
whether the claim should be reopened and readjudicated on a 
de novo basis.  Glynn v. Brown, 6 Vet. App. 523, 529 (1994).  

In this context, the Board notes that the case law directs 
that the "evidence" to be considered is that which has been 
submitted to VA since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 6 
Vet. App. 523. 529 (1996).  The Board's May 1997 denial of 
the appellant's claim was based on review of the veteran's 
service records, including service medical records; private 
and VA medical records generated after the veteran was 
discharged from service; the veteran's death certificate; and 
several affidavits.  

Thereafter, the appellant submitted evidence in support of 
her request to reopen her claim in the form of 
correspondence, affidavits signed by her and the veteran's 
son-in-law, and a copy of her marriage license.

The Board finds that the copy of the appellant's marriage 
license cannot be considered "new" evidence, as it is 
merely duplicative of the same evidence the RO considered in 
its original denial of the appellant's claim.  Moreover, an 
issue as to whether the appellant may be recognized as the 
veteran's surviving spouse for the purpose of VA benefits has 
not been presented.  Further, this record sheds no light 
whatsoever on whether the veteran's death was related in any 
manner to his service-connected disabilities, and is thus 
immaterial to the issue on appeal.  

This brings the Board to the evidentiary assertions of the 
appellant and the veteran's son-in-law.  Under the case law, 
the Board must presume the claimant's assertions to be 
credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
As the Court has further noted, however, this presumption 
does not extend to inherently incredible assertions, or when 
the facts asserted are beyond the competence of the party 
making the assertion.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  In regard to the lay testimony by 
affidavit pertaining to the veteran's service-connected 
disabilities and his cause of death, it must be noted at the 
outset that in order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service was either a 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1998).  

The Court has held that, at a minimum, there must be medical 
evidence which demonstrates a nexus between the cause of the 
veteran's death and a disease or injury incurred in service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

It has also been held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Id.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  A lay person is deemed incompetent to 
provide probative evidence as to matters which require 
specialized medical knowledge acquired through experience, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

To the extent the appellant and the veteran's son-in-law have 
advanced evidentiary assertions that the injuries for which 
the veteran was service connected are related to his cause of 
death (myocardial infarction), it is clear that such lay 
evidentiary assertions as to a matter of medical diagnosis of 
causation can not serve as competent medical evidence to 
reopen the claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

The appellant contends that the veteran's service-connected 
disabilities, particularly the residuals of a gunshot wound, 
were a contributing factor in the cause of the veteran's 
death.  The Court has held that such a determination of 
medical diagnosis and/or causation must be made by a 
qualified medical professional in order to have probative 
value.  Caluza, 7 Vet. App. at 504; Grottveit, 5 Vet. App. at 
93.  Nothing in the appellant's claims file shows that she or 
the veteran's son-in-law are qualified to make such a 
determination.  See Espiritu, 2 Vet. App. at 494.  The 
appellant and the veteran's son-in-law are clearly asserting 
a fact well beyond their competence to do so.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

In the Board's opinion, medical expertise is required to 
determine whether or not the veteran's service-connected 
disabilities were in any way related to his cause of death.  
No medical professional who examined the veteran during or 
after his military service provided an opinion that the 
veteran had a heart disease that was in any way related to 
his service-connected disabilities.  



The appellant's assertions and those of the veteran's son-in-
law regarding the significance of the veteran's service-
connected disabilities and the onset of the veteran's heart 
disease do not constitute competent evidence inasmuch as 
opinions regarding such matters require medical expertise.  
Accordingly, the contentions set forth in the affidavits 
regarding these matters are incompetent, and the assertions 
are not "material" as that term is used in 38 C.F.R. 
§ 3.156(a).

Because the Board finds that none of the evidence added to 
the record since the Board's May 1997 decision constitutes 
"new and material" evidence, the appellant's claim for 
service connection for the cause of the veteran's death is 
not reopened.  38 U.S.C.A. § 5108. 

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material evidence 
cases.  Under the Elkins test, VA must first determine 
whether the claimant has submitted new and material evidence 
under 38 C.F.R. § 3.156 to reopen the claim, and if so, VA 
must determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999);  Elkins v. West, 12 Vet. App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death, the first element has 
not been met.  Accordingly, the Board's analysis in this 
regard must end here.  Butler v. Brown, 9 Vet. App. at 171 
(1996).


Finally, when the Board addresses in its decision a question 
that has not been addressed by the RO, such as whether or not 
the appellant has submitted new and material evidence to 
reopen her claim, it must consider whether the appellant has 
been given adequate notice to respond and, if not, whether 
the appellant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  In the instant case, the Board notes 
that the RO has advised the appellant of the evidence 
necessary to establish a well-grounded claim, and the 
appellant has not indicated the existence of any post-service 
medical evidence that has not already been obtained or 
requested that would well ground her claim.  38 U.S.C.A. 
§ 5103(a) (West 1991); McKnight v. Brown, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Thus, in light of the appellant's failure to meet the initial 
burden of the adjudication process, the Board concludes that 
she has not been prejudiced by the decision herein.  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).


ORDER

The appellant not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
cause of the veteran's death, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

